        Case 1:17-cv-09870-JPO-KNF Document 86 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ROY MATHEW, JAYSON YESUDASAN, ABDUR :
HOWLADER, MIAH SALIM MOHAMMAD                                      :
individually and on behalf of others similarly situated, :                                     :
                                                                   :
                              Plaintiffs,                          :        ORDER
                                                                   :
          -against-                                                :   17-CV-9870 (JPO)(KNF)
                                                                   :
SMZ IMPEX, INC., FARM AND GROCERY, INC., :
KUSUM SHAH, individually, BHARAT SHAH,                             :
individually, JIGAR SHAH, individually,                            :
MANGESH SHAH, individually, and JAGESH                             :
SHAH, individually,,                                               :
                                                                   :
                              Defendants.                          :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephone conference was held with counsel to the respective parties on December 22,

2020. As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1. on or before January 5, 2021, the defendants shall supplement their interrogatory

answers;

         2. on or before January 5, 2021, the defendants shall either supplement their responses to

the plaintiffs’ document demands or, in those instances where no responsive document(s) exists,

tender an affidavit(s ) to the plaintiffs indicating clearly and unambiguously that no responsive

document(s) exists;

         3. on or before January 5, 2021, the defendants shall provide the plaintiffs with a fully

executed Internal Revenue Service (“IRS”) Form No.4506, authorizing the IRS to release tax-

related documents to the plaintiffs;
       Case 1:17-cv-09870-JPO-KNF Document 86 Filed 12/22/20 Page 2 of 2




       4. all discovery, of whatever nature, shall be initiated so as to be completed on or before

February 16, 2021;

       5. any dispositive motion shall be filed on or before March 16, 2021;

       6. the response to any such motion and any reply shall be made in accordance with Local

Civil Rule 6.1 of this court; and

       7. if no dispositive motion is made, the parties shall submit their joint pretrial order to the

court on or before March 16, 2021. That document must conform to the requirements for such

an order that are found in the Individual Rules of Practice of the assigned district judge.

This order resolves Docket Entry No. 81.

Dated: New York, New York                     SO ORDERED:
       December 22, 2020




                                                  2
